Appeal from a judgment of the Supreme Court (Lewis, J.), entered February 16, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which transferred petitioner to a different correctional facility.
Petitioner is an inmate who was transferred from Eastern Correctional Facility in Ulster County to Clinton Correctional Facility in Clinton County. He contends that due process requires that a hearing be held prior to such a transfer. Generally, an inmate has no right to remain at a particular facility or any reasonable expectation that a transfer will not take place, and respondent need not give reasons for a transfer. Further, this case does not present the type of exceptional circumstances in which hearings have been required. We therefore find petitioner’s contention to be without merit.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.